Campbell, C. J.
Plaintiff sued defendants for one year’s rent, according to an instrument of lease made by James H. Hose, dated March 17, 1883, whereby he leased to Nicholas Pline, the other Nicholas signing as surety, the premises in question, for two years from the ensuing September 1st, at an annual rent of $175, which, by the terms of the lease, was made payable to plaintiff. Defendants, as plaintiff offered to show, went into possession, and so continued when suit was brought soon after default. Plaintiff offered to show that she was owner, and all the preliminary arrangements were made with her, and Pose signed as her agent, and it was so understood; that, while the year was running, defendants applied to plaintiff to accept a surrender, and put in another tenant.
The circuit court of Ionia county held the lease void for want of written authority in the agent, and directed a verdict for defendants. Plaintiff brings error.
We think this ruling was wrong on two grounds.
The lease, on its face, purports to be made by Pose; and if testimony is not allowed to dispute his being principal, the action lies by Mrs. Toan, as payee under the lease, to whom, and to whom alone, all the money was to be paid, and defendants directly and expressly promised to pay it to her. She, being the only person entitled, could sue in her own name without an assignment, and defendants, having enjoyed the property under the lease for a full year, cannot escape their promise to pay her : Hopkins Manuf'g Co. v. Aurora F. & M. Ins. Co., 48 Mich. 148.
But we see no reason why it was not competent to show' *388that the lease was made on plaintiff’s behalf by her agent. While the statute of frauds makes leases for more than one year invalid if the agent is not authorized in writing, yet, where the lessee has been put in possession, and has enjoyed the premises for a full year, the executed agreement is good for that period at least, and is not within the statute: Norris v. Showerman, 2 Doug. 27; Switzer v. Gardner, 41 Mich. 164. Had the property been surrendered when the year expired, that might bear upon liability for the second year, but it could not prevent liability for the rent already accrued, which is all that is involved in this suit.
Whether, therefore, she is treated as payee under Nose’s lease, or as Nose’s principal, makes no difference in the present action. The declaration shows what the lease was, and in whose name it was made, and discloses a good cause of action.
The judgment must be reversed, with costs, and a new trial granted.
The other Justices concurred.